The State has appealed from a judgment of the Court of Claims awarding claimants the sum of $2,250 for damage to their property because of the overflowing of Kinderhook Creek. The only issue in the case is whether or not the State was guilty of negligence in the construction and maintenance of the new bridge erected across the creek in 1928 at Bast Nassau. Questions of fact only
are involved. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ.